Opinion issued May 16, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00296-CV
____________

FREDDIE L. GREEN,  Appellant

V.

UNSERVED DEFENDANTS,  Appellees



On Appeal from the 12th District Court
Walker County, Texas
Trial Court Cause No. 17,176



O P I N I O N
 Appellant timely filed a notice of appeal from a judgment signed on January
17, 2002, dismissing for want of prosecution his lawsuit that had been filed in 1990. 
Appellant has sent this Court a letter dated March 28, 2002, stating that he wishes to
clear this Court's docket of his complaint and dismiss his complaint.  The letter does
not show that it has been served on anyone.  
	This Court considers the letter to be an appellant's motion to dismiss appeal. 
The motion is in writing and signed by appellant.  The Court has not yet issued an
opinion.  Accordingly, the motion is granted, and the appeal is dismissed.  Tex. R.
App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
PER CURIAM
Panel consists of Chief Justice Schneider and Justices Jennings and Radack.
Do not publish. Tex. R. App. P. 47.